Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,590,296 (hereinafter, the ‘296 patent). 

Non-Compliant Amendment
The amendment filed on 4/2/2021 is not in compliance with 37 CFR 1.173 which
sets forth the manner of making amendments in reissue applications. See MPEP 1453.
As stated in MPEP 1453, all amendment changes must be made relative to the
patent to be reissued.  For amendments to the claims, the deleted matter must be
enclosed in single brackets and the added matter (including new claims) must be
underlined.  Claim 1 includes double brackets for deleted limitations, which is improper.  The deleted limitations must be enclosed in single brackets.  Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The disclosure is objected to because of the following informalities:  
At column 11, lines 9-13, the specification states “[t]he screen printed sensors (FIG. 3A) are formed by three interdigitated geometries formed by 11 conductive digits 10 each with 0.8 mm width and 0.8 mm distance between them.  The piezoresistive ink was deposited over the conductive interdigitated patters with an area of 3x3 cm” (emphasis added).  However, Figure 3A does not show the screen printed sensors as described.  It is unclear if the screen printed sensors are shown in Figure 2 rather than Figure 3A.

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Applicant has enlarged the scope of the claims of the ‘296 patent.  However, in the declaration signed by inventor Sergio Corona Galvan, the box “by reason of the patentee claiming more or less than he had the right to claim in the patent” was not checked and the declaration does not state that “the correction results in an enlargement (broadening) of claim 1” as stated in the declarations signed by the coinventors.  Applicant is required to file a new declaration signed by inventor Sergio Corona Galvan to include the required information indicated above. 

Claim Rejections - 35 USC § 251, defective declaration
	Claims 1-16 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a dispersive agent comprising, as surfactants, a compound……” It is unclear if the “surfactants” should be – a surfactant --.  Dependent claim 6 recites “the surfactant”, dependent claim 8 recites “surfactants” and claim 9 recite “the surfactants”.  It is unclear if these “surfactant” and “surfactants” refer to the same “surfactants” recited in claim 1. 
Claim 6 recites that the surfactant is sodium dodecyl sulfate, or mixture thereof.  Since only one surfactant is identified in the claim, it is unclear what the “mixture thereof” is referring to.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,590,296 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/LING X XU/Patent Reexamination Specialist
Art Unit 3991   
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                     /T.M.S/Supervisory Patent Examiner, Art Unit 3991